United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3514
                        ___________________________

     Mario Bailey, individually and on behalf of all others similarly situated

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                            New Age Distributing Inc.

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                          Submitted: September 28, 2020
                             Filed: October 1, 2020
                                 [Unpublished]
                                 ____________

Before GRUENDER, WOLLMAN, and GRASZ, Circuit Judges.
                       ____________

PER CURIAM.

     In this collective and class action under the Fair Labor Standards Act and the
Arkansas Minimum Wage Act, Mario Bailey appeals the district court’s1 adverse

      1
       The Honorable James M. Moody Jr., United States District Judge for the
Eastern District of Arkansas.
grant of summary judgment in favor of his former employer. Having carefully
reviewed the record and the arguments on appeal, we conclude the district court did
not err in granting summary judgment. See Carmody v. Kansas City Bd. of Police
Comm’rs, 713 F.3d 401, 404 (8th Cir. 2013) (reviewing de novo grant of summary
judgment). Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                       ______________________________




                                        -2-